Citation Nr: 0611706	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a fracture of the left distal fibula.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In a July 2002 rating decision the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating.  The veteran perfected an 
appeal of the assigned rating, and in an August 2004 decision 
the RO increased the rating from 30 to 50 percent.  On being 
notified of the increased rating, in a statement received at 
the RO in August 2004 the veteran stated that he was 
satisfied with the 50 percent rating that had been assigned, 
and that he was withdrawing his appeal of the assigned 
rating.  Until the appeal is transferred to the Board, an 
appeal withdrawal is effective when received by the RO.  
38 C.F.R. § 20.204(b).

The veteran's appeal was previously before the Board in 
August 2005.  At that time the Board remanded the case for, 
among other things, the issuance of a supplemental statement 
of the case pertaining to an increased rating for PTSD.  
Although a supplemental statement of the case was issued, and 
the veteran's representative presented arguments on that 
issue, that action is not sufficient to establish the Board's 
jurisdiction once an appeal has been withdrawn.  The Board 
finds, therefore, that the issue of entitlement to a higher 
rating for PTSD is not within its jurisdiction.  

In a January 2006 statement the veteran again raised the 
issue of entitlement to a higher rating for PTSD.  Because 
the RO has not yet adjudicated the newly raised issue, it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In conjunction with his claim for a higher rating, the 
veteran has asserted that his service-connected disabilities 
preclude him from following substantially gainful employment.  
His representative has asserted that he should be granted a 
total rating based on individual unemployability.  In a 
January 2005 rating decision, however, the RO awarded a total 
schedular rating for prostate cancer.  For that reason any 
claim for a total rating based on unemployability is now 
moot.  Herlehy v. Principi, 15 Vet. App. 33 (2001) (per 
curiam).

Following re-certification of his appeal, the veteran 
submitted additional VA treatment records in support of his 
appeal.  A review of those records reveals, however, that the 
medical evidence submitted by the veteran does not relate to 
or have a bearing on the issue on appeal.  For that reason 
the case need not be remanded for the RO's consideration of 
the evidence in the first instance.


FINDING OF FACT

The residuals of a fracture of the left distal fibula are 
manifested by degenerative joint disease and complaints of 
pain, with no more than slight limitation of motion or ankle 
disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a fracture of the left distal fibula are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.71, Plate II, 4.71a, Diagnostic Codes 5262 
and 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence shows that in addition to the residuals 
of the left leg fracture, the veteran has peripheral vascular 
disease in the lower extremities with claudication, which 
resulted in amputation of the right leg below the knee.  Any 
disability in the left lower extremity that is due to the 
peripheral vascular disease, rather than the in-service 
fracture, cannot be considered in determining the appropriate 
rating.  See 38 C.F.R. § 4.14.

Examination of the left ankle in November 1999 revealed 
tenderness, but no other abnormalities, with normal range of 
motion.  The veteran's VA treatment records reflect extensive 
treatment for the peripheral vascular disease, as well as 
other disabilities, but make no reference to any residuals of 
the in-service fracture prior to August 2004.  The veteran 
then complained of chronic left knee and ankle pain, which 
the medical care provider found was likely related to his in-
service injuries.  The medical care provider did not, 
however, document any clinical findings regarding the left 
ankle disability.

Examination of the left leg in December 2004 showed no 
abnormalities, and the examiner interpreted an X-ray study as 
negative for degenerative changes.  The examiner found that 
the in-service fracture had no significant residual.  The 
veteran underwent an additional examination in September 
2005, which revealed no significant abnormalities.

With the grant of service connection in June 1998, the RO 
evaluated the residuals of a fracture of the left distal 
fibula under Diagnostic Code 5262 for impairment of the tibia 
and fibula.  Under that diagnostic code, a 20 percent rating 
is applicable if there is malunion of the tibia or fibula 
with moderate ankle disability.  The multiple VA examinations 
showed no significant disability in the left ankle as a 
residual of the in-service fracture.  The Board finds, 
therefore, that any disability in the left ankle is no more 
than slight, and that the criteria for a higher rating in 
accordance with Diagnostic Code 5262 are not met.

The medical evidence includes a March 1998 X-ray study 
showing mild degenerative changes in the left ankle, 
presumably due to the prior fracture.  In accordance with 
Diagnostic Code 5003, degenerative arthritis is to be rated 
based on limitation of motion of the affected joint.  
Diagnostic Code 5271 provides a 10 percent rating if the 
limited motion of the ankle is moderate, and a 20 percent 
rating if marked.  See 38 C.F.R. § 4.71a.  The normal range 
of motion of the ankle is from 20 degrees of dorsiflexion to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
The Board finds that the limitation in dorsiflexion of the 
left ankle to five degrees, with nearly normal plantar 
flexion, represents no more than slight limitation of motion, 
in that limitation of dorsiflexion to five degrees would not 
significantly impact normal ambulation.  The Board finds, 
therefore, that the criteria for a higher rating pursuant to 
Diagnostic Code 5271 are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  
The left ankle disability is manifested by complaints of 
stiffness and pain with use, resulting in limited endurance.  
Diagnostic Code 5262 is not predicated on limitation of 
motion, and incorporates all of the functional limitations 
due to an impairment of the fibula.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  In the absence of documented 
moderate limitation of motion under Diagnostic Code 5271, the 
Board finds that any additional functional limitations are 
appropriately compensated by the 10 percent rating that has 
been assigned.  Consideration of the functional limitations 
does not, therefore, result in a higher rating.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 10 percent for the residuals of a fracture of the 
left distal fibula.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected left ankle disorder has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the left ankle disability has caused marked interference 
with employment.  In his September 2004 claim for a total 
rating based on unemployability, the veteran asserted that he 
had stopped working in 1999 due to his left ankle disability 
(as well as PTSD).  The contemporaneous records show, 
however, that he stopped working due to cardiovascular 
disease and the peripheral vascular disease in the lower 
extremities, not the residuals of the fibula fracture.  The 
Board finds, therefore, that the veteran's assertions are not 
credible, and that there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in December 2002 and July 2003 notices.  In 
those notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  Although 
the notices were sent following the decision on appeal, the 
delay in issuing the notices was not prejudicial because the 
RO re-adjudicated the claim, based on all the evidence of 
record, after the notices were sent.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
and private treatment records he identified, and provided him 
VA medical examinations.  He has not indicated the existence 
of any other evidence that is relevant to his appeal, and the 
Board concludes that all relevant data has been obtained for 
determining the merits of his claim.





(continued on next page)

ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a fracture of the left distal 
fibula is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


